Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 11 and 20 recite the amended limitation, “a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.” However, the specification as originally filed only includes a live arc mode and a training mode. The specification specifically states that when the training switch is open the live-arc is blocked and a voltage would not be provided.
The specification does not include a live-arc training operation. there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 20 recite the amended limitation, “a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.” However, the specification as originally filed only includes a live arc mode and a training mode. The specification specifically states that when the training switch is open the live-arc is blocked and a voltage would not be provided. It is not clear what is meant by “live-arc training” or what is included in the limitations of this phrase.
For purposes of compact prosecution it is assumed that applicant meant “live-arc mode” as in a welding operation can be performed by closing (activating) the switch to provide electron flow, or voltage, between the conductors. However, any claim amendments made to correct this will be considered a change in scope of the claims. 

The remaining claims are rejected due to their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 2009/0173726) in view of Villafuerte (US 6,130,407) Batzler et al (US 2009/0298024).


Davidson discloses regarding claims 1 and 6, a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) Regarding claim 2, the signal is transmitted to processing circuitry 16 in real time. (See Paragraph [0032]). Regarding claim 3, Fig 1 shows a torch. Regarding claim 4, a training device is included. (See Abstract) Regarding claim 5, Fig 1 shows a power supply 12 which does not measure a current or voltage. Fig 13 shows the voltage being monitored at the weld site. Regarding claim 7, a current sensing device 28 measures the welding current. 

Regarding claims 1-10, Davidson fails to disclose the sensors being located in the torch and the hall sensor. However, Villafuerte discloses the voltage sensor, current sensor and conductors being located in the torch. It would have been obvious to provide the sensors and conductors inside the welding torch for providing a torch which may be compact and used with any power supply for monitoring welding processes. Regarding claims 8 and 9, a hall sensor is a common type of current sensor and would be obvious to use as it is a known substitution for any current sensor. 

Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses a user interface 104 which is capable of switching between a training mode and a welding mode. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. It would have been obvious to adapt Davidson in view of Batzler to provide a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device to a training mode and positional feedback is collected, while the appropriate stimulation device can be activated to provide feedback to the operator when necessary. When the operator is sufficiently proficient with movement of the weld gun, the power source 10 can be returned to a "weld" mode to perform the welding operation.

Davidson discloses regarding claims 11 and 16, a welding torch 13 comprising a current sensor 28 for measuring the arc welding current which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) Regarding claim 12, the signal is transmitted to processing circuitry 16 in real time. (See Paragraph [0032]). Regarding claim 13, Fig 1 shows a torch. Regarding claims 11-18, Davidson fails to disclose the sensors being located in the torch and the hall sensor. However, Villafuerte discloses the voltage sensor, current sensor and conductors being located in the torch. It would have been obvious to provide the sensors and conductors inside the welding torch for providing a torch which may be compact and used with any power supply for monitoring welding processes. 

Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses a user interface 104 which is capable of switching between a training mode and a welding mode. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. It would have been obvious to adapt Davidson in view of Batzler to provide a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device to a training mode and positional feedback is collected, while the appropriate stimulation device can be activated to provide feedback to the operator when necessary. When the operator is sufficiently proficient with movement of the weld gun, the power source 10 can be returned to a "weld" mode to perform the welding operation.


Regarding claims 14-16, a hall sensor is a common type of current sensor and would be obvious to use as it is a known substitution for any current sensor. Disposing the current sensor on a PCB or a ferrite core around the conductor are also known in the art. There are only so many ways of measuring a current. A person having ordinary skill in the art would choose the appropriate current measuring device based on the application. Davidson discloses regarding claim 19 a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor (See Paragraphs [0033] and [0037]) 

Davidson discloses regarding claim 20, a welding torch 13 comprising a current sensor 28 for measuring the arc welding current which would be carried to the torch by a conductor and a welding torch 13 comprising a voltage sensor 26 for measuring the arc welding voltage which would be carried to the torch by a conductor. (See Paragraphs [0033] and [0037]) Davidson fails to disclose, regarding claim 1, a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch.

Batzler discloses, regarding claims 20 and 21 a user interface 104 which is capable of switching between a training mode and a welding mode. (See Paragraph [0043]) Selecting a welding mode on the user interface would activate a switch so that welding voltage would be provided to the welding torch for performing a welding operation. The trigger 52 is used to activated welding contactors to provide voltage/current/power. It would have been obvious to adapt Davidson in view of Batzler to provide a training switch to activate in response to selection of a live-arc training operation to provide a welding or plasma cutting voltage to the welding or plasma cutting torch for allowing a user to switch the device to a training mode and positional feedback is collected, while the appropriate stimulation device can be activated to provide feedback to the operator when necessary. When the operator is sufficiently proficient with movement of the weld gun, the power source 10 can be returned to a "weld" mode to perform the welding operation.


Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed toward the amended limitations. No other claim limitations are argued. Batzler is used to show these limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/22/2022